Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amendment filed on January 4, 2021 has been considered.

Information Disclosure Statement

The information disclosure statement filed on January 4, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign references 2-12 each does not have an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment

on January 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “calculate … the voltage decay rate (VDR) …” (e.g., paragraph 0013, lines 3-5; paragraph 0014, lines 5-6; paragraph 0068, lines 1-2; Abstract, lines 2-4), “compare the calculated parameters of … VDR with respective limits stored in memory” (e.g., paragraph 0013, lines 5-7; paragraph 0014, lines 7-8; paragraph 0067, lines 1-2; Abstract, lines 4-6), “[t]he method of the present invention to estimate current consumption does not measure current directly, in other words, it looks at voltage decay over time to estimate standby current. This is the main scope of the present invention; to estimate standby current without an additional sensor, using an existing voltage meter already available. This provides the application of battery monitoring system, without the cost increase of a current sensor” (paragraph 0058, lines 1-5), “[mV/h] is not a current magnitude; then it is used to estimate a current consumption, based on voltage decay rate over time, since the proposed system does not measure current [A] or [mA]” (paragraph 0060, lines 1-3), calculating Voltage Decay Rate using equation 4 (paragraph 0061, lines 1-2; paragraph 0068, lines 7-8), “Voltage Decay Rate (VDR) is the ratio in which the battery voltage drops when the ignition is off” (paragraph 0061, lines 4-5), “[t]he voltage decay rate to estimate the standby current calculation was obtained by means of an experiment that submits the battery at different discharge currents” (paragraph 0083, lines 1-2), VDR vs. time graph, Figs. 5A-5C).
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is not submitted on a separate sheet.

	Drawings

The drawings are objected to because black boxers in Fig. 1 and Fig. 2 each does not have a labeled representation (See 37 CFR 1.83(a)).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said electronic control further comprises a voltage meter (2)” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 5, 6, and 11 are objected to because of the following informalities: 
- claim 1, after “battery monitoring system” (line 3), “performing” should be – performs --; “from the battery voltage” (lines 6-7) is redundant (see “from a battery voltage”, line 5) and should be deleted; “to” (line 9) should be deleted; the calculating SoH, SoC, VDR 
- claim 5, “detect a driver’s intention of turning engine on (key-on) and activate the voltage meter (2)” (lines 3-4) is not related to other steps; “detect a vehicle turned off (key-off) and actuate a timer (33), so that the timer (33) can measure times (TR1, TR2)” (lines 5-6) is not related to other steps; before “voltage values”(line 7), should insert – the --; “(V1; VR1, VR2)” (line 7) should be -- (V1[;], VR1, VR2) --; the calculating step (lines 9-11) is not based on/related to the detecting and receiving steps (lines 3-8); “times (TR1, TR2)” (line 6) should be – the times (TR1, TR2) --; 
- claim 6, “Equation 1, Equation 3, Equation 4” (line 6) are formulas, not parameters; times (TR1, TR2)” (line 9) should be – the times (TR1, TR2) --.
- claim 11, “the ratio” (line 9) lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-6, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, “calculating … a voltage decay rate (VDR) to estimate a standby current …” (lines 5-7), “calculate values regarding … the voltage decay rate from standby current from respective formulas” (lines 12-13) are not described in the original disclosure. Instead, the original disclosure describes using a formula to estimate the standby current (see original claim 11); “comparing the calculated … voltage decay rate (VDR) with respective limits” (lines 14-16) is not described in the original disclosure. Instead, the original disclosure describes “comparing the calculated … standby current with respective limits” (see original claim 1).
Claim 11, calculating a voltage decay rate (VDR) using a formula, and “Voltage Decay Rate (VDR) is the ratio in which the battery voltage drops when the ignition is off” (lines 9-10) are not described in the original disclosure. Instead the original disclosure describes using a formula to estimate the standby current (see original claim 11).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-6, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “respective formulas” (line 13) are not specified in the claim; “calculate values regarding … the voltage decay rate from standby current” (lines 12-13) is indefinite in view of “calculating … the a voltage decay rate (VDR) to estimate a standby current” (lines 5-6) because the two limitations appear to contradict each other.
Claim 5, it is unclear if the calculating step of SoH, SoC, and VDR is related to, redundant to, or is a calculating step in addition to step A3, claim 1, since both recite calculation of SoH, SoC, and/or VDR, but the calculation step in claim 4 has no direct antecedent basis in A3, claim 1.
- Claim 11, “standby” is recited the claim (lines 7, 14) even though standby is removed from the formula (see line 8). Thus, “standby” is indefinite since the formula in the claim defines Voltage Decay Rate, but not “standby”. 

The remaining claims are also rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim.
	
	Prior Art Note

Claims 1, 3-6, and 11-15 do not have prior art rejections.
combination as claimed wherein a battery monitoring method comprising A) calculating, from a battery voltage, a battery state of health (SoH), a battery state of charge (SoC) and a voltage decay rate (VDR) to estimate a standby current from the battery voltage; wherein step A) comprises A1) inform to the voltage meter (2) specific times (key-on, TR1, TR2) of battery (1) voltage capturing (V1; VR1, VR2) (claim 1) or
calculating using the formula: 
		Voltage Decay Rate = (VDRi – VDRf) / (TVDRf – TVDRi) in which Voltage Decay Rate (VDR) is the ratio in which a battery voltage drops when an ignition is off (Key-off) (claim 11) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on January 04, 2021 have been fully considered but they are not persuasive.
With regard to the Information Disclosure Statement, Applicants argue “[t]he Examiner pointed out that the references mentioned in the specification and the references listed in the International Search Report (ISR) filed on February 14, 2018, have not been considered because they fail to comply with the IDS requirements. Applicant notes that when the ISR was submitted upon entry of the national phase, in accordance with 37 C.F.R. 1893.03(g), copies of the four (4) references cited in the ISR were submitted at the same time so that the Examiner would have to consider these four references without compliance with the IDS requirements.”
not listed on a proper IDS. Nevertheless, Examiner have considered the four (4) references cited in the ISR and which are also cited in the IDS filed on January 4, 2021.
With regard to the substitute specification, Applicants argue “a substitute specification, excluding the claims, is submitted herewith in accordance with 37 C.F.R. 1.125 showing the changes made in the February 14, 2018, preliminary amendment. Additional amendments to the specification made in this filing to clarify the present invention are reflected in the substitute specification. Also attached is a clean version (without markings) of the specification. The substitute specification contains no new matter.”
Examiner’s position is that the substitute specification contains new matter as discussed above.  
With regard to the drawing objections, Applicants argue “[r]econsideration is requested of the Examiner’s objection to the drawings as not descriptively labeled in Figs. 1 and 2.”
Examiner’s position is that pursuant to 37 CFR 1.83(a), “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” The boxes in Figs. 1 and 2 each does not have a labeled representation.

Examiner’s position is that original Figs. 5A-5C illustrate the IOD as a function of time for three specific conditions of the battery state of charge and battery temperature. Original Figs. 5A-5C does not illustrate voltage decay. Thus, original Figs. 5A-5C does not correlate the standby current with voltage decay by draining a battery in specific conditions of SOC and temperature.
Applicants further argue “[f]or instance, in Figure 5A, after some rest period, it is possible to correlate the 34 mA of standby current with the voltage decay rate between 0 and 1 mV/h. At the same conditions, 2 mV/h is proportional to 140 mA of current drain. Therefore, the battery monitoring system proposed measuring the voltage decay rate and comparing with the existing values of current drain stored in the memory, to estimate the standby current of the application.”
Examiner’s position, again, is that original Figs. 5A-5C illustrate the IOD as a function of time for three specific conditions of the battery state of charge and battery temperature. Original Figs. 5A-5C does not illustrate voltage decay. Thus, original Figs. 5A-5C does not correlate the standby current with voltage decay. Accordingly, the original disclosure does not disclose the battery monitoring system proposed measuring the voltage decay rate and comparing with the existing values of current drain stored in the memory, to estimate the standby current of the application.
.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bajaj (US 2017/0370902) discloses determining the rate of decay of the voltage by measuring a voltage decay during a fixed time interval (paragraph 0075, lines 3-5) or by measuring a time duration that is required for a selected amount of decay (paragraph 0076, lines 2-3).
Shimomura et al. (US 2015/0255820) discloses calculating a voltage decay rate using a formula (paragraph 0100).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 20, 2021